internal_revenue_service number release date index number --------------------- -------------------------------- --------------------------------------- ----------------- ---------------------------------- ty ------ legend taxpayer firm agent return date1 date2 year dear ------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ ---------------- telephone number -------------------- refer reply to cc ita b02 plr-144148-13 date date ------------------ ---------------------------- ------------------------------------ ------------------------------------------------- --------------------------- --------------------------- ------ this is in response to the letter dated date submitted on your behalf by your authorized representative taxpayer requests an extension of time to submit a duplicate copy of form_3115 application_for change in accounting_method to the internal_revenue_service irs national_office in order to make an election for tax_year to defer federal income_taxation of advance_payments under section dollar_figure of revproc_2004_34 2004_22_irb_991 and section of revproc_2011_14 2011_4_irb_330 the request is made in accordance of sec_301_9100-3 of the procedure and administration regulations facts for year taxpayer planned to change its method_of_accounting for advanced payments for federal_income_tax purposes from the full inclusion method to the deferral method pursuant to section dollar_figure of revproc_2004_34 taxpayer informed firm of this change when taxpayer hired firm to prepare its year return taxpayer has utilized the services of firm for several years throughout which time firm has demonstrated a high plr-144148-13 standard of competence and professionalism one of firm’s employees agent with experience preparing and filing corporate tax returns for taxpayer prepared the return taxpayer cooperated fully with firm in the submission preparation and execution of all forms provided to taxpayer in connection with its year return under the direction of firm taxpayer timely e-filed return by the due_date including extensions on date1 including form_3115 application_for change in accounting_method on date2 firm and agent realized that they had inadvertently failed to instruct taxpayer to file a duplicate form_3115 with the irs national_office no later than date1 taxpayer did not become aware of the omission to submit the national_office copy until the day after return was filed when firm and agent notified taxpayer of the requirement and omission taxpayer immediately decided to seek permission from the irs to make a late election by submitting a duplicate copy of form_3115 later than the date taxpayer filed the original form_3115 with return ruling requested taxpayer requests an extension of time to submit a duplicate copy of form_3115 application_for change in accounting_method to the irs national_office in order to make an election for tax_year to defer federal income_taxation of advance_payments under section dollar_figure of revproc_2004_34 specifically taxpayer requests an extension of days from the issuance of a letter_ruling to submit a duplicate copy of form_3115 as required by section a of revproc_2011_14 law and analysis revproc_2004_34 generally permits a taxpayer to defer the inclusion in gross_income of advance_payments to the next succeeding taxable_year a payment is an advance_payment within the meaning of revproc_2004_34 if including the payment in gross_income for the taxable_year of receipt is a permissible method_of_accounting for federal_income_tax purposes the payment is recognized by the taxpayer in whole or in part in revenues in its applicable_financial_statement for a subsequent taxable_year and the payment is for certain specified activities including the performance of services or the use of intellectual_property see section dollar_figure of revproc_2004_34 revproc_2011_14 provides the procedures by which a taxpayer may obtain automatic consent to change certain methods_of_accounting a taxpayer satisfying all applicable_requirements of this revenue_procedure is deemed to have obtained the consent of the commissioner to change its method_of_accounting under sec_446 of the internal_revenue_code and associated income_tax regulations section a of revproc_2011_14 provides that a taxpayer changing a method_of_accounting pursuant to revproc_2011_14 must complete two separate steps step one requires the taxpayer to attach the original form_3115 to the taxpayer’s timely filed original federal_income_tax return for the year_of_change step two requires the taxpayer plr-144148-13 to file a signed copy of the form_3115 with the national_office no earlier than the first day of the year_of_change and no later than the date the original form_3115 is filed with the taxpayer’s federal_income_tax return for the year_of_change sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment sec_301_9100-3 provides special rules for accounting_method regulatory elections sec_301_9100-3 provides that the interests of the government are deemed prejudiced except in unusual or compelling circumstances if the accounting_method regulatory election for which relief is requested is subject_to the advance consent procedures for method changes requires a sec_481 adjustment would permit a change from an impermissible method_of_accounting that is an issue under consideration by examination or in any other setting or provides a more favorable method_of_accounting if the election is made by a certain date or taxable_year conclusion based solely on the facts and representations submitted including affidavits we conclude that the requirements of sec_301_9100-1 and have been satisfied accordingly an extension of time is hereby granted for taxpayer to file the necessary plr-144148-13 copy of the form_3115 with the irs national_office the extension shall be for a period of days from the date of this ruling please attach a copy of this ruling to the forms when they are filed except as ruled upon above no opinion is expressed or implied concerning the federal_income_tax consequences arising from taxpayer’s activities specifically we express no opinion concerning whether taxpayer is qualified to file its application_for a change in accounting_method under revproc_2004_34 or that it otherwise meets the requirements of that revenue_procedure this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely kari l fisher _______________________________ kari l fisher assistant to the branch chief branch office of associate chief_counsel income_tax accounting cc
